DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9 and 12-15, in the reply filed on 05 April 2021 is acknowledged.
Claims 1-3, 5-8, 16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities: at the end of the claim, there should apparently be a space between “80” and “Hz.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a motion-control system in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “low-durometer” in the last line.  This term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what are the metes and bounds of durometers that are considered “low” or what is the range of durometers that are not considered “low.”  By contrast, the present specification does provide a standard for ascertaining the requisite degree of the limitation “low-frequency.”
Similarly, claim 15 recites the limitation “predominantly above” in the last line.  This term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what portion of the frequencies must be above 100 Hz to be considered “predominantly”; e.g., is it above 75%, 80%, 90%, 95%, etc.?
Claims 12-15 are rejected by virtue of their dependence upon claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holsti et al. (U.S. Pub. No. 2017/0252532 A1; hereinafter known as “Holsti”), in view of Steuer et al. (U.S. Pub. No. 2019/0358101 A1; hereinafter known as “Steuer”).
Regarding claim 9, Holsti discloses a system 10 for transitioning an infant from an intrauterine environment (Abstract; Fig. 1), the system comprising: a low-frequency transducer 24 coupled to an underside of a platform 20 and configured to transmit low-frequency sound waves and vibrations through the platform to an upper side of the platform opposite the underside ([0094]; [0111]; [0143]; sounds and vibrations that are 
Regarding claim 12, the combination of Holsti and Steuer discloses the invention as claimed, see rejection supra, and Holsti further discloses that the low-frequency transducer is configured to produce low frequency vibrations ([0094]; [0111]; [0143]; vibrations that are reminiscent of the intrauterine environment are low-frequency).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holsti and Steuer as applied to claim 12 above, and further in view of Godiska et al. (U.S. Pub. No. 2008/0240483 A1; hereinafter known as “Godiska”).
Regarding claim 13, the combination of Holsti and Steuer discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the low-frequency transducer is configured to produce vibrations in the range of approximately 20-80 Hz.  Godiska discloses a system for transitioning an infant from an intrauterine environment (Abstract; [0021]) comprising a low-frequency transducer ([0022]) and teaches that a significant portion of heartbeat sounds heard in utero are low-frequency sounds below 80 Hz for soothing the infant with sounds present within the womb (Fig. 1; [0021]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Holsti and Steuer with the frequency range taught by Godiska in order to soothe the infant.
Regarding claim 14, the combination of Holsti and Steuer discloses the invention as claimed, see rejection supra, but fails to expressly disclose that a majority of the aggregate energy of the sound waves and vibrations is associated with components of the sound waves having frequencies below approximately 80 Hz.  Godiska discloses a system for transitioning an infant from an intrauterine environment (Abstract; [0021]) comprising a low-frequency transducer ([0022]) and teaches that a significant portion of heartbeat sounds heard in utero are low-frequency sounds below 80 Hz for soothing the infant with sounds present within the womb (Fig. 1; [0021]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holsti and Steuer as applied to claim 9 above, and further in view of Karp et al. (U.S. Pub. No. 2016/0174728 A1; hereinafter known as “Karp”).  The combination of Holsti and Steuer discloses the invention as claimed, see rejection supra, but fails to disclose a mid-range transducer coupled to the underside of the platform and configured to produce sound waves and vibrations having frequencies predominantly above approximately 100 Hz.  Karp discloses a system for transitioning an infant from an intrauterine environment (Abstract) comprising a transducer 52 coupled to the underside of a platform 19 ([0086]) wherein the transducer may be a mid-range transducer configured to produce sound waves and vibrations having frequencies predominantly above approximately 100 Hz in order to replicate the sounds of blood flowing through uterine and umbilical arteries ([0212]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Holsti and Steuer with the transducer taught by Karp in order to replicate the sounds of blood flowing through uterine and umbilical arteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791